Citation Nr: 1745845	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a compensable evaluation for a service-connected left ankle sprain.

2. Entitlement to a compensable evaluation for a service-connected right ankle sprain.  

3. Entitlement to a compensable evaluation for a service-connected S/P nonunion fracture of the right hand metacarpal bones, with traumatic arthritis.

4. Entitlement to service connection for a sleep disorder, to include insomnia.

5. Entitlement to service-connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and stress depression.  


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2007 to April 2012.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.         

The Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, to include PTSD and stress depression.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8  (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The Board has also recharacterized the issue of entitlement to service connection for insomnia to more broadly include entitlement to service connection for a sleep disorder pursuant to Clemons, 23 Vet. App. at 1.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A. Left and Right Ankle Disabilities, and Right Hand Disability

In April 2013, the Veteran was scheduled for a VA examination to access the nature and severity of his left ankle sprain, right ankle sprain, and right hand disability.  However, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that the VA examination is adequate. 

Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected left ankle sprain, right ankle sprain, and right hand disability.

B. PTSD

In April 2013, the Veteran was afforded a VA examination to address the nature and etiology of his mental health conditions.  The examiner diagnosed the Veteran with adjustment disorder with mixed emotion.  The examiner also opined that, although the Veteran was diagnosed with depressive disorder and adjustment disorder with anxiety while in service, those disorders were related to events in service that had resolved and were no longer present.  The examiner further opined that the Veteran's current symptoms of anxiety, depression, and sleep disruption were separate diagnoses of a disorder that began after his discharge from military service.  He then opined that the Veteran's above listed symptoms were related to current stressors and not caused or exacerbated by military service.  However, the examiner did not provide sufficient rationale as to why the Veteran's current anxiety was unrelated to the anxiety he experienced in service.  

C. Sleep Disorder

The Veteran contends that he has a sleep disorder that is related to his period of active service.  The record before the Board includes records that show reports of problems with sleep.  In March 2009, the Veteran reported that his nightly sleep had decreased.  See March 2009 Service Treatment Records.  In April 2011, the Veteran reported that he slept better when he took Ambien, but that he was not sleeping when he did not take the medicine.  See April 2011 Service Treatment Records.  

To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of any sleep issues.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the record before the Board, the Board finds that, on remand, the Veteran should be provided a VA examination in connection with his claim.    


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left and right ankle disabilities, right hand disability, sleep disorders, as well as any psychiatric treatment.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to assess the severity of his service-connected left and right ankle disabilities.  The examiner should review the record prior to the examination.  

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Any additional limitations due to pain or other factors should be set forth.  The opposite joint should also be tested if that joint has no demonstrated abnormalities.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's left and right ankle disabilities on his occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of his left and right ankle disabilities.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3. Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the severity of his service-connected right hand disability.  The examiner should review the record prior to the examination.  

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Any additional limitations due to pain or other factors should be set forth.  The opposite joint (left hand) should also be tested if that joint has no demonstrated abnormalities.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's right hand disability on his occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of his right hand disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4. After completing the foregoing development, the Veteran should be afforded a VA examination with an appropriate psychologist or psychiatrist to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation. Specifically, the examiner must address the Veteran's diagnosis of adjustment disorder with anxiety.  See March 2009 Service Treatment Records.  June 2013 diagnosis of Adjustment Disorder with Mixed Emotion.  See June 2013 VA Examination.  July 2017 diagnosis of depression and anxiety.  See July 2017 VA Medical Records. 
 
With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD under the DSM-5 have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment on the link between the current symptoms and any verified in-service stressor and/or the fear of hostile military or terrorist activity.

For each diagnosed psychiatric disorder other than PTSD, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that that any currently diagnosed psychiatric disorder was by the Veteran's period of active service, or whether it at least as likely as not had its onset during service. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5. The Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current sleep disorder that may be present, to include insomnia.  Additionally, the examiner should comment on whether any symptomatology associated with a diagnosed sleep disorder is distinguishable from the Veteran's claimed conditions, to include any acquired psychiatric disorders.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.

For each diagnosed sleep disorder, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that that any currently diagnosed sleep disorder was caused by the Veteran's period of active service, or whether it at least as likely as not had its onset during service. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. In the event that the Veteran does not report for any of the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

7. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





